Citation Nr: 9927989	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  92-23 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased evaluation for service-
connected residuals of a right knee injury, with medial and 
lateral partial meniscectomies, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1991 rating decision by the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bilateral hearing loss and entitlement to an evaluation in 
excess of 10 percent for his service-connected residuals of a 
right knee injury.  

The Board notes that in October 1998, the RO granted an 
increased evaluation of 20 percent for the veteran's service-
connected residuals of a right knee injury.  In AB v. Brown, 
6 Vet. App. 35 (1993), the United States Court of Appeals for 
Veterans Claims (Court) held that on a claim for an original 
or increased rating, the veteran will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, the veteran has continued to express 
disagreement with the assigned disability rating.

The Board also notes that this case was previously remanded 
in October 1994 and July 1997.

The record reflects that the veteran has been denied service 
connection in the past for post-traumatic stress disorder and 
a skin condition.  During his February 1999 personal hearing, 
the veteran's representative contended that the veteran is 
suffering from emotional problems that relate back to his 
experiences in Vietnam, and from a skin condition, which is 
allegedly due to exposure to Agent Orange while in Vietnam.  
These issues are referred to the RO for appropriate action.

REMAND

The veteran is seeking entitlement to service connection for 
bilateral hearing loss, which he contends was incurred during 
service.  He is also seeking entitlement to an increased 
rating for his service-connected right knee injury, which he 
contends is of greater severity than is contemplated by his 
currently assigned 20 percent disability rating.

In August 1999, the Board sent a letter to the veteran 
requesting clarification as to whether he desired a personal 
hearing before a member of the Board.  The veteran responded 
in a letter dated that same month in which he indicated that 
he still wished to have personal hearing before a member of 
the Board at the RO.  Because the Board may not proceed with 
an adjudication of the veteran' claim without affording him 
an opportunity for the hearing he requested, a remand is 
required.  See 38 U.S.C.A. § 7107(b) and 38 C.F.R. § 
20.700(a) (1998).

Thus, to ensure full compliance with due process 
requirements, this case is remanded for the following action:

The RO should schedule the veteran for a 
travel board hearing in Montgomery, 
Alabama.  Appropriate notification should 
be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran and/or his 
representative may furnish additional evidence and argument 
to the RO.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109, 112 (1995); 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












